DETAILED ACTION

1.	Claims 1-20 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.

 
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:



5.	Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

6.	Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and/or mental processes. They are highlighted below (underlined, italicized):

7. An apparatus comprising: 
a systolic array to perform machine learning matrix multiplication operations according to a first precision format;
a first set of one or more processors systolic arrays to receive data format information including a data format and a first precision data format that input data is to be received and a second precision data format for output; and 
a second set of one or more processors to receive a machine learning matrix in as the input data and convert the input data having the first precision data format to the output data having the second precision data format supported by the systolic array based on the data format information.

8.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and/or mental processes.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitation of “a systolic array” “a first set of one or more processors systolic array;” and “a second set of one or more processors” is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using generic computer components. The claims do not recite any structure to these components. Accordingly, these additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further the claim recites to receive the input data and to receive data format information including a data format and a first precision data format that input data is to be received and a second precision data format for output.” However, this step is recited as a general means of receiving and outputting data for use by the abstract idea, and thus fails to impose a meaningful limit on the remaining steps. Such data output operations could be attached to any calculation and is necessary for use of the judicial exception, amounting to mere gathering and/or insignificant extra-solution activity.


9.	Claims 8 and 15 are rejected for similar reasons as presented above with reference to claim 1 as the recite the similar abstract ideas found in claim 1 above. Claim 15 only recites an additional “mathematical computation circuitry”. This is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor is it indicative of an inventive concept (i.e. significantly more). Claim 8 is the method of claim 1. Thus, the claims is directed to the same abstract ideas without 

10.	Dependent claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claims 1, 8, and 15, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 

Allowable Subject Matter


Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is US Pub. 2019/0347553 related to system for training a neural network receives training data and performing lower precision format training calculations using lower precision format data at one or precision format training calculations are performed using the higher precision format data at one or more additional training phases. The neural network is modified using the results from the one or more additional training phases. The mixed precision format training calculations train the neural network more efficiently, while maintaining an overall accuracy. The prior art of record does not teach or suggest at least “a first set of one or more processors systolic array to receive data format information including a data format and a first precision data format that input data is to be received and a second precision data format for output data supported by the systolic array; and a second set of one or more processors to receive a machine learning matrix in as the input data and convert the input data having the first precision data format to the output data having the second precision data format supported by the systolic array based on the data format information;” as recited in claim 1 and similarly in claims 8 and 15.

Conclusion






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182